DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections - 35 USC § 102
Applicants argue that the prior art of record Takaoka (EP 2 663 136, cited in July 22, 2019 IDS) fails to anticipate claim 1. Applicants in particular argue that Takaoka fails to teach the steps of (1) determine a first transmission power intended for SRS transmission, the determining being based at least in part on the first SRS configuration; (2) determine a second transmission power for at least one antenna port related to the SRS resource set based on the first transmission power and according to a rule dependent on the first SRS configuration; (3) transmit SRS on the at least one antenna port with the second transmission power. The examiner disagrees with this argument for the following reasons.
Takoaka teaches the step of determining a first transmission power intended for SRS transmission, the determining being based at least in part on the first SRS configuration. Takoaka discloses the first transmission power being determined according to [Par. 61], “…calculates transmission power of a plurality of UL channels on a plurality of antenna ports”, based at least in part on the first SRS configuration, [Par. 64] “...where CC# 0 is configured with two antenna ports for SRS transmission…while CC #11 is configured with one antenna port…for multiple SRS transmission by a control signal…”. Takoaka teaches a step to determine a second transmission power for at least one antenna port related to the SRS resource set based on the first transmission power and according to a rule dependent on the first SRS configuration. Takoaka teaches in [Par. 62-63] after or based on  …power scaling control section…” for at least one antenna port related to SRS resource set  according to a rule dependent on the first SRS configuration “….performs on the basis of the number of number of antenna ports configured for SRS transmission among the CCs, power scaling…in such a way that the total scaling weight…is equal between the component carriers and between antenna ports”. Takaoka [Par 64] also teaches a step to transmit the SRS on the at least one antenna port with the second transmission power, “…FIG. 7 illustrates operation that performs transmission power scaling for two SRSs transmitted on CC#0 and one SRS transmitted on CC#1…”. Thus for the reasoning provided Takaoka is believed to teach the features of claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka (EP 2 663 136, cited in July 22, 2019 IDS).

In regards to claim(s) 1, 10, and 19, Takaoka discloses a wireless device, WD, configured to communicate with a network node ([Par. 35 – Par. 36] a wireless device, terminal is configured to communicate with a network node, base station) , the WD  comprising processing circuitry configured to:
	receive signaling from the network node that identifies a first sounding reference signal, SRS, configuration defining an SRS resource set comprising one or more SRS resources (
Takaoka discloses in a step to receive signaling, control signal, from the network node, base station, that identifies a first SRS configuration defining a resource set comprising one or more SRS resources, “[Par. 55]…where CC#0 is configured with two antenna ports…for SRS transmission while CC#1 is configured with one antenna port…for multiple SRS transmission by a control signal sent from the base station…”);
 	determine a first transmission power intended for SRS transmission, the determining being based at least in part on the first SRS configuration (Takoaka discloses the first transmission power being determined according to [Par. 61], “…calculates transmission power of a plurality of UL channels on a plurality of antenna ports”, based at least in part on the first SRS configuration, [Par. 64] “...where CC# 0 is configured with two antenna ports for SRS transmission…while CC #11 is configured with one antenna port…for multiple SRS transmission by a control signal…”.) ;
 	determine a second transmission power for at least one antenna port related to the SRS resource set based on the first transmission power and according to a rule dependent on the first SRS configuration ( Takoaka teaches in [Par. 62-63] after or based on  determining/calculating the first transmission power in [Par. 61] determining a second transmission power via, “…power scaling control section…” for at least one antenna port related to SRS resource set  according to a rule dependent on the first SRS configuration “….performs on the basis of the number of number of antenna ports configured for SRS transmission among the CCs, power scaling…in such a way that the total scaling weight…is equal between the component carriers and between antenna ports”.   ); and
 	transmit SRS on the at least one antenna port with the second transmission power (Takaoka [Par 64] also teaches a step to transmit the SRS on the at least one antenna port with the second transmission power, “…FIG. 7 illustrates operation that performs transmission power scaling for two SRSs transmitted on CC#0 and one SRS transmitted on CC#1…”.).

 	In regards to claim(s) 2 and 11,  Takaoka discloses the WD of Claim 1, wherein the rule comprises determining the antenna ports of the SRS resource set that are used for SRS transmission in one OFDM symbol and splitting the first transmission power over the determined antenna ports (“[Par. 55].. For example, only three SRS in total are transmitted on the two CCs using the last symbol position of one subframe…” and [Fig. 7] which illustrates the split of the first transmission power over the determined antenna ports, #20 and #21).

 	In regards to claim(s) 3 and 12, Takaoka discloses the WD of claim 1, wherein the rule comprises determining the SRS resources of the SRS resource set that are used for SRS transmission in one OFDM symbol and splitting the transmission power over antenna ports of the determined SRS resources(“[Par. 55].. For example, only three SRS in total are transmitted on the two CCs using the last symbol position of one subframe…” and [Fig. 7] which illustrates the split of the first transmission power over the determined antenna ports, #20 and #21).

In regards to claim(s) 4 and 13, Takoaka discloses the WD of Claim 1, wherein the rule comprises determining the antenna ports of the SRS resource set and splitting the first transmission power over the determined antenna ports (“[Par. 55].. For example, only three SRS in total are transmitted on the two CCs using the last symbol position of one subframe…” and [Fig. 7] which illustrates the split of the first transmission power over the determined antenna ports, #20 and #21).
.

In regards to claim(s) 5 and 14, Takoaka discloses the WD of Claim 1, wherein the rule comprises determining the antenna ports of an SRS resource within an SRS resource set and splitting the first transmission power over the determined antenna ports(“[Par. 55].. For example, only three SRS in total are transmitted on the two CCs using the last symbol position of one subframe…” and [Fig. 7] which illustrates the split of the first transmission power over the determined antenna ports, #20 and #21).

In regards to claim(s) 6 and 15, Takoaka discloses the WD  of claim 1,  wherein the rule is further dependent on the use of the SRS resource set as defined by a parameter of the first SRS configuration ([Fig. 7] illustrates where the rule is dependent on the use of the SRS resource defined by a parameter of the first SRS configuration, parameter such as total amount of SRS resources used.).

IN regards to claim 21, Takoaka discloses the WD of claim 2, wherein the rule is further dependent on the SRS resource set as defined by a parameter of the first SRS configuration([Fig. 7] illustrates where the rule is dependent on the use of the SRS resource defined by a parameter of the first SRS configuration, parameter such as total amount of SRS resources used.)..


In regards to claim(s) 7 and 16, Takoaka discloses the WD of Claim 1, wherein the received signaling from the network node identifies at least one further SRS configuration defining at least one further SRS resource set, and wherein the rule is dependent also on the at least one further SRS configuration (See [Fig. 7] further SRS configuration defining a further resource set, such as CC#1/antennta port #10, and wherein the rule, the equal allocation of power between antenna ports is based on the at least one further SRS configuration, total amount of SRS resources which includes the further SRS configuration).

In regards to claim(s) 8 and 17, Taokaka disclsoes  the WD of Claim 7, wherein the rule is dependent on the number of SRS resource sets that are used for SRS transmission(“[Par. 55].. For example, only three SRS in total are transmitted on the two CCs using the last symbol position of one subframe…” and [Fig. 7] which illustrates where the rule splits of the first transmission power over the determined antenna ports, #20 and #21)..

In regards to claim(s) 9 and 18,  the WD of Claim 7, wherein the rule is dependent on the number of SRS resource sets that are used for SRS transmission in one OFDM symbol (“[Par. 55].. For example, only three SRS in total are transmitted on the two CCs using the last symbol position of one subframe…” and [Fig. 7] which illustrates where the rule splits of the first transmission power over the determined antenna ports, #20 and #21).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476